Title: To Thomas Jefferson from George Washington, 3 November 1792
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Philadelphia Novr. 3d. 1792.

Your letter to Messrs. Carmichael and Short (now returned) is full and proper. I have added a word or two with A pencil, which may be inserted or not as you shall think best. The intention of them is to do away the charge of Sovereignty over more than are within our own territory.
The erazures from the Speech—as you advise—are made, except  exchange the word “high” for “just.” If facts will justify the former (as I think they indubitably do) policy, I conceive, is much in its favor: For while so many unpleasant things are announced as the Speech contains, it cannot be amiss to accompany them with communications of a more agreeable Nature. I am always—Yours

Go: Washington

